Exhibit 10.40

EXECUTIVE OPTION AGREEMENT

Optionee: JOHN HOGAN

This Option and any securities issued upon exercise of this Option are subject
to restrictions on transfer and requirements of sale and other provisions as set
forth below.

CC MEDIA HOLDINGS, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

This stock option (the “Option”) is granted by CC Media Holdings, Inc., a
Delaware corporation (the “Company”), to the Optionee, pursuant to the Company’s
2008 Executive Incentive Plan (as amended from time to time, the “Plan”). For
the purpose of this Executive Option Agreement (the “Agreement”), the “Grant
Date” shall mean July 30, 2008.

1. Grant of Option. The Agreement evidences the grant by the Company on the
Grant Date to the Optionee of an option to purchase, in whole or in part, on the
terms provided herein and in the Plan, shares of Class A Common Stock, par value
$.001 per share (the “Shares”), as set forth below:

 

  (a) 54148 Shares at $36.00 per Share (the “Tranche 1 Options”);

 

  (b) 54148 Shares at $36.00 per Share (the “Tranche 2 Options”); and

 

  (c) 54149 Shares at $36.00 per Share (the “Tranche 3 Options”).”

The Option evidenced by this Agreement is not intended to qualify as an
incentive stock option under Section 422 of the Code.

 

  2. Vesting.

(a) During Employment. During the Optionee’s Employment, this Option shall vest
as follows:

(i) Tranche 1: The Tranche 1 Options will vest and become exercisable with
respect to 20% of the Tranche 1 Options on each of the first, second, third,
fourth and fifth anniversaries of the Grant Date.

(ii) Tranche 2: The Tranche 2 Options will become eligible to vest (subject to
achieving a 2.0x Return to Investor) with respect to 20% of the Tranche 2
Options on each of the first, second, third, fourth and fifth anniversaries of
the Grant Date. Tranche 2 Options that are eligible to vest shall only vest and
become exercisable upon the achievement of a 2.0x Return to Investor. Subject to
the other terms and provisions of this Agreement and the Plan, Tranche 2 Options
not eligible to vest on the date a 2.0x Return to Investor is achieved, shall
thereafter vest and become exercisable when they become eligible to vest.

 

1



--------------------------------------------------------------------------------

(iii) Tranche 3: The Tranche 3 Options will become eligible to vest (subject to
achieving a 2.5x Return to Investor) with respect to 20% of the Tranche 3
Options on each of the first, second, third, fourth and fifth anniversaries of
the Grant Date. Tranche 3 Options that are eligible to vest shall only vest and
become exercisable upon the achievement of a 2.5x Return to Investor. Subject to
the other terms and provisions of this Agreement and the Plan, Tranche 3 Options
not eligible to vest on the date a 2.5x Return to Investor is achieved, shall
thereafter vest and become exercisable when they become eligible to vest.

(b) Change of Control. Notwithstanding any other provision of this Section 2, in
the event of a Change of Control, 100% of the then outstanding and unvested
Tranche 2 and Tranche 3 Options shall become eligible to vest and shall vest and
become exercisable to the extent that the applicable Return to Investor is
achieved upon the Change of Control.

 

  (c) Termination of Employment.

(i) Notwithstanding any other provision of this Section 2 and subject to
Section 2(c)(ii) below, automatically and immediately upon the cessation of
Employment, all outstanding and unvested Tranche 1, 2 and 3 Options shall
terminate.

(ii) Notwithstanding Section 2(c)(i), in the event the Optionee’s Employment is
terminated by the Company without Cause during the twelve (12) months following
a Change of Control, 100% of the then outstanding and unvested Tranche 1 Options
will vest and become exercisable in accordance with Section 3(a) below.

Notwithstanding the foregoing (but subject to any contrary provision of this
Agreement or any other written agreement between the Company and the Optionee
with respect to vesting and termination of Awards granted under the Plan), no
Options shall vest or shall become eligible to vest on any date specified above
unless the Optionee is then, and since the Grant Date has continuously been, an
Employee.

3. Exercise of Option. Each election to exercise this Option shall be subject to
the terms and conditions of the Plan and shall be in writing, signed by the
Optionee or by his or her executor or administrator or by the person or persons
to whom this Option is transferred by will or the applicable laws of descent and
distribution (the “Legal Representative”), and made pursuant to and in
accordance with the terms and conditions set forth in the Plan. In addition to
the methods of payment otherwise permitted by the Plan, the Administrator shall,
at the election of the Optionee, hold back Shares from an Option having a Fair
Market Value equal to the exercise price in payment of the Option exercise
price. The latest date on which this Option may be exercised (the “Final
Exercise Date”) is the date which is the tenth anniversary of the Grant Date,
subject to earlier termination in accordance with the terms and provisions of
the Plan and this Agreement. Notwithstanding the foregoing, and subject to the
provisions of Section 2(b) above, the following rules will apply if a Optionee’s
Employment ceases in all circumstances: automatically and immediately upon the
cessation of Employment, this Option will cease to be exercisable and will
terminate, except that:

(a) any portion of this Option held by the Optionee or the Optionee’s Permitted
Transferees, if any, immediately prior to the termination of the Optionee’s
Employment by reason of a termination by the Company without Cause, to the
extent then vested and exercisable, will remain exercisable for the shorter of
(i) a period of 90 days or (ii) the period ending on the Final Exercise Date,
and will thereupon terminate; and

 

2



--------------------------------------------------------------------------------

(b) any portion of this Option held by the Optionee or the Optionee’s Permitted
Transferees, if any, immediately prior to the termination of the Optionee’s
Employment by reason of death or Disability, to the extent then vested and
exercisable, will remain exercisable for the shorter of (i) the one year period
ending with the first anniversary of the Optionee’s death or Disability, as the
case may be, or (ii) the period ending on the Final Exercise Date, and will
thereupon terminate.

4. Withholding. No Shares will be transferred pursuant to the exercise of this
Option unless and until the person exercising this Option shall have remitted to
the Company an amount sufficient to satisfy any federal, state, or local
withholding tax requirements, or shall have made other arrangements satisfactory
to the Company with respect to such taxes. The Administrator may, in its sole
discretion, hold back Shares otherwise receivable upon exercise of the Option or
permit an Optionee to tender previously owned shares of Stock in satisfaction of
tax withholding requirements (but not in excess of the applicable minimum
statutory withholding rate).

5. Nontransferability of Option. This Option is not transferable by the Optionee
other than by will or the applicable laws of descent and distribution, and is
exercisable during the Optionee’s lifetime only by the Optionee.

 

  6. Restrictions on Shares.

(a) Transferability of Shares. Except as provided in this Section 6, no Transfer
of Shares received upon exercise of the Option (“Received Shares”) by the
Optionee is permitted:

(i) Permitted Transferees. The Optionee may Transfer any and all Received Shares
to a Permitted Transferee, provided that such Permitted Transferee shall become
a party to and subject to the terms and conditions of this Agreement. Prior to
the initial Transfer of any Received Shares to a given Permitted Transferee
pursuant to this Section 6(a) and as a condition thereto, the Permitted
Transferee shall execute a written agreement in a form provided by the Company
under which such Permitted Transferee shall become subject to all provisions of
this Agreement to the extent applicable to the Received Shares, including
without limitation Sections 6, 7, and 10.

(ii) Public Transfers. After the third anniversary of the closing of a Qualified
Public Offering, the Optionee may Transfer any or all Received Shares to the
public pursuant to Rule 144 under the Securities Act of 1933, as amended (“Rule
144”).

 

3



--------------------------------------------------------------------------------

(iii) Sale Rights on Termination Due to Death or Disability. Upon the Optionee’s
termination of Employment due to death or Disability, the Optionee and his or
her Permitted Transferees will have the right, subject to Sections 6(a)(v) and
6(a)(vi), to sell to the public pursuant to Rule 144 at any time during the
one-year period following the effective date of such termination all or any
portion of the Received Shares, notwithstanding that such a Transfer might not
otherwise then be permitted by Section 6(a)(ii).

(iv) Release of Received Shares. If prior to the third anniversary of the
closing of a Qualified Public Offering, any Investor makes a Transfer of its
Equity Shares to any Person (other than a Transfer to any other Investor or
Sponsor or to any of the respective Affiliates or Affiliated Funds of any such
Investor or Sponsor), then the Optionee will be permitted to Transfer, pursuant
to Rule 144, that portion of the Optionee’s Received Shares that bears the same
proportion to the total number of Shares with respect to which this Option is
then vested and exercisable and Received Shares then owned by the Optionee as
the number of Equity Shares that were Transferred by such Investor bears to the
total number of Equity Shares that were owned by all Investors immediately prior
to such Transfer.

(v) Legal Restrictions; Other Restrictions. The restrictions on Transfer
contained in this Agreement, including those specified in this Section 6, are in
addition to any prohibitions and other restrictions on transfer arising under
any applicable laws, rules or regulations, and the Optionee may not Transfer
Received Shares to any other Person unless the Optionee first takes all
reasonable and customary steps, to the reasonable satisfaction of the Company,
to ensure that such Transfer would not violate, or be reasonably expected to
restrict or impair the respective business activities of the Company or any of
its subsidiaries under, any applicable laws, rules or regulations, including
applicable securities, antitrust or U.S. federal communications laws, rules and
regulations. The restrictions on Transfer contained in this Agreement are in
addition to any other restrictions on Transfer to which the Optionee may be
subject, including any restrictions on Transfer contained in the Company’s
certificate of incorporation (including restrictions therein relating to federal
communications laws), or any other agreement to which the Optionee is a party or
is bound or any applicable lock-up rules and regulations of any national
securities exchange or national securities association.

(vi) Impermissible Transfers. Any Transfer of Received Shares not made in
compliance with the terms of this Section 6 shall be null and void ab initio,
and the Company shall not in any way give effect to any such Transfer.

(vii) Period. Upon the occurrence of a Change of Control, all the Transfer
restrictions of this Section 6 shall terminate.

 

4



--------------------------------------------------------------------------------

  (b) Drag Rights.

(i) Sale Event Drag Along. If the Company notifies the Optionee in writing that
it has received a valid Drag Along Sale Notice (as defined in the Stockholders
Agreement) pursuant to the Stockholders Agreement and that Capital IV has
informed the Company that it desires to have the Optionee participate in the
transaction that is the subject of the Drag Along Sale Notice, then the Optionee
shall be bound and obligated to Transfer in such transaction the percentage of
the aggregate number of Shares with respect to which this Option is then vested
and exercisable and Received Shares then held by the Optionee that the Company
notifies the Optionee is equal to the percentage of Equity Shares held by the
Sponsors and their Affiliates that the Sponsors and Affiliates are transferring
in such transaction, on the same terms and conditions as the Sponsors and their
Affiliates with respect to each Equity Share Transferred. With respect to a
given transaction that is the subject of a Drag Along Notice, the Optionee’s
obligations under this Section 6(b) shall remain in effect until the earlier of
(1) the consummation of such transaction and (2) notification by the Company
that such Drag Along Sale Notice has been withdrawn.

(ii) Waiver of Appraisal Rights. The Optionee agrees not to demand or exercise
appraisal rights under Section 262 of the Delaware General Corporate Law, as
amended, or otherwise with respect to any transaction subject to this
Section 6(b), whether or not such appraisal rights are otherwise available.

(iii) Further Assurances. The Optionee shall take or cause to be taken all such
actions as requested by the Company or Capital IV in order to consummate any
transaction subject to this Section 6(b) and any related transactions, including
but not limited to the exercise of vested Options and the execution of
agreements and other documents requested by the Company.

(iv) Period. The foregoing provisions of this Section 6(b) shall terminate upon
the occurrence of a Change of Control.

(c) Lock-Up. The Optionee agrees that in connection with a Public Offering, upon
the request of the Company or the managing underwriters(s) of such Public
Offering, the Optionee will not Transfer, make any short sale of, loan, grant
any option for the purchase of, pledge, enter into any swap or other arrangement
that transfers any of the economic ownership, or otherwise encumber or dispose
of the Option or any portion thereof or any of the Received Shares for such
period as the Company or such managing underwriter(s), as the case may be, may
request, commencing on the effective date of the registration statement relating
to such Public Offering and continuing for not more than 90 days (or 180 days in
the case of any Public Offering up to and including the Qualified Public
Offering), except with the prior written consent of the Company or such managing
underwriter(s), as the case may be. The Optionee also agrees that he or she will
sign a “lock up” or similar arrangement in connection with a Public Offering on
terms and conditions that the Company or the managing underwriter(s) thereof
deems necessary or desirable.

 

5



--------------------------------------------------------------------------------

7. Grant of Proxy. To the extent permitted by law, the Optionee hereby grants to
Capital IV an irrevocable proxy coupled with an interest, with full power of
substitution, to vote such Optionee’s Received Shares as Capital IV sees fit on
all matters related to (i) the election of members of the Board, (ii) any
transaction subject to Section 6(b) herein or (iii) any amendment to the
Company’s certificate of incorporation to increase the number of shares of
common stock authorized thereunder. Such proxy shall be valid and remain in
effect until the earlier of (1) the occurrence of a Change of Control and
(2) with respect to any particular matter, the latest date permitted by
applicable law.

8. Status Change. Upon the termination of the Optionee’s Employment, this Option
shall continue or terminate, as and to the extent provided in the Plan and this
Agreement.

9. Effect on Employment. Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of the Company or its Affiliates, affect the right of the
Company or its Affiliates to discharge or discipline such Optionee at any time,
or affect any right of such Optionee to terminate his or her Employment at any
time.

10. Non-Competition, Non-Solicitation, Non-Disclosure. The Board shall have the
right to cancel, modify, rescind, suspend, withhold or otherwise limit or
restrict this Option, including, without limitation, canceling or rescinding
this Option if the Board determines that the Optionee is not in compliance with
any non-competition or non-solicitation or non-disclosure agreement with the
Company and such non-compliance has not been authorized in advance in a specific
written waiver from the Company. In addition, in the event of any such violation
of such agreement (without the advance written consent of the Company) that
occurs during the period following termination of employment covered by any such
agreement, the Company may require that (i) the Optionee sell to the Company
Received Shares then held by the Optionee for a purchase price equal to the
aggregate exercise price of the Options and (ii) the Optionee remit or deliver
to the Company (1) the amount of any gain realized upon the sale of any Received
Shares, and (2) any consideration received upon the exchange of any Received
Shares (or the extent that such consideration was not received in the form of
cash, the cash equivalent thereof valued at the time of the exchange). The
Company shall have the right to offset, against any Shares and any cash amounts
due to the Optionee under or by reason of Optionee’s holding this Option, any
amounts to which the Company is entitled as a result of Optionee’s violation of
the terms of any non-competition, non-solicitation or non-disclosure agreement
with the Company or Optionee’s breach of any duty to the Company. Accordingly,
Optionee acknowledges that (i) the Company may withhold delivery of Shares,
(ii) the Company may place the proceeds of any sale or other disposition of
Shares in an escrow account of the Company’s choosing pending resolution of any
dispute with the Company, and (iii) the Company has no liability for any
attendant market risk caused by any such delay, withholding, or escrow. The
Optionee acknowledges and agrees that the calculation of damages from a breach
of an agreement with the Company or of any duty to the Company would be
difficult to calculate accurately and that the right to offset or other remedy
provided for herein is reasonable and not a penalty. The Optionee further agrees
not to challenge the reasonableness of such provisions even where the Company
rescinds, delays, withholds or escrows Shares or proceeds or uses those Shares
or proceeds as a setoff.

 

6



--------------------------------------------------------------------------------

11. Provisions of the Plan. This Option is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the date of the grant of this Option has been furnished
to the Optionee. By exercising all or any part of this Option, the Optionee
agrees to be bound by the terms of the Plan and this Agreement. In the event of
any conflict between the terms of the Plan and this Agreement, the terms of this
Agreement shall control.

12. Definitions. The initially capitalized terms Optionee and Grant Date shall
have the meanings set forth on the first page of this Agreement; initially
capitalized terms not otherwise defined herein shall have the meaning provided
in the Plan, and, as used herein, the following terms shall have the meanings
set forth below:

“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. For the
purposes of this Agreement, “control” (including, with correlative meanings, the
terms “controlling,” “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise. For purposes of this Agreement, none of the Company or any of its
subsidiaries will be considered an Affiliate of any Sponsor or any of their
respective Affiliates or Affiliated Funds.

“Affiliated Fund” means, with respect to any specified Person, (a) an investment
fund that is an Affiliate of such Person or that is advised by the same
investment adviser as such Person or by an Affiliate of such investment adviser
or such Person or, with respect to a Person that is a Sponsor or an Affiliate of
a Sponsor, (b) any partnership, limited liability company or other legal entity
controlled (i) jointly by the Sponsors and/or their respective Affiliates or
(ii) individually by a single Sponsor and/or its Affiliates, in each case
(i) and (ii) that is formed to invest directly or indirectly in the Company.

“Capital IV” means Clear Channel Capital IV, LLC, a Delaware limited liability
company formed and jointly controlled by the Sponsors, and its successors and/or
assigns.

“Capital V” means Clear Channel Capital V, L.P., a Delaware limited partnership
formed and jointly controlled by the Sponsors, and its successors and/or
assigns.

“Change of Control” means (a) any consolidation or merger of the Company with or
into any other corporation or other Person, or any other corporate
reorganization or transaction (including the acquisition of capital stock of the
Company), whether or not the Company is a party thereto, after which the
Sponsors and their respective Affiliated Funds and Affiliates do not directly or
indirectly control capital stock representing more than 25% of the economic
interests in and 25% of the voting power of the Company or other surviving
entity immediately after such consolidation, merger, reorganization or
transaction; (b) any stock sale or other transaction or series of related
transactions, whether or not the Company is a party thereto, after which in
excess of 50% of the Company’s voting power is owned directly or indirectly by
any Person and its “affiliates” or “associates” (as such terms are defined the
Securities Exchange Act of 1934, as amended and the rules thereunder), other
than the Sponsors and their respective Affiliated Funds and Affiliates (or a
group of Persons that includes such Persons); or (c) a sale of all or
substantially all of the assets of the Company to any Person and the
“affiliates” or “associates” of such Person (or a group of Persons acting in
concert), other than the Sponsors and their respective Affiliated Funds and
Affiliates (or a group of Persons that includes such Persons).

 

7



--------------------------------------------------------------------------------

“Disability” (a) has the meaning given to such term in the Optionee’s employment
agreement then in effect, if any, between the Optionee and the Company or any of
its subsidiaries, or (b) if there is no such term in such employment agreement
or there is no such employment agreement then in effect, means the disability of
an Optionee during his or her Employment through any illness, injury, accident
or condition of either a physical or psychological nature as a result of which,
in the judgment of the Board, he or she is unable to perform substantially all
of his or her duties and responsibilities, notwithstanding the provision of any
reasonable accommodation, for 6 consecutive months during any period of 12
consecutive months.

“Equity Shares” means Shares as such term is used in the Stockholders Agreement.

“Investors” means Capital IV and Capital V and their “Permitted Transferees,” as
defined in the Stockholders Agreement.

“Investor Shares” means Equity Shares of any type held by the Investors and
shall include any stock, securities or other property or interests received by
the Investors in respect of Equity Shares in connection with any stock dividend
or other similar distribution, stock split or combination of shares,
recapitalization, conversion, reorganization, consolidation, split-up, spin-off,
combination, repurchase, merger, exchange of stock or other transaction or event
that affects the Company’s capital stock occurring after the date of issuance.

“Members of the Immediate Family” means, with respect to an individual, each
spouse or child or other descendant of such individual, each trust created
solely for the benefit of one or more of the aforementioned persons and their
spouses and each custodian or guardian of any property of one or more of the
aforementioned persons in his or her capacity as such custodian or guardian.

“Permitted Transferee” means (a) the Optionee’s estate, executors,
administrators, personal representatives, heirs, legatees or distributees, in
each case acquiring the Received Shares in question pursuant to the will or
other instrument taking effect at death of such Optionee or by applicable laws
of descent and distribution, or (b) a trust, private foundation or entity formed
for estate planning purposes for the benefit of the Optionee and/or any of the
Members of the Immediate Family of such Optionee. In addition, the Optionee
shall be a Permitted Transferee of the Optionee’s Permitted Transferees.

“Public Offering” means a public offering and sale of shares of common stock of
the Company, for cash pursuant to an effective registration statement under the
Securities Act of 1933, as amended.

“Qualified Public Offering” means the first underwritten Public Offering after
the Grant Date pursuant to an effective registration statement (other than on
Form S-4, S-8 or a comparable form) in connection with which the Company or any
of the Sponsors or their respective Affiliates or Affiliated Funds receives sale
proceeds therefrom.

 

8



--------------------------------------------------------------------------------

“Return to Investor” means the return to the Sponsors and their respective
Affiliates and Affiliated Funds, measured in the aggregate, on their cash
investment to purchase Investor Shares, taking into account the amount of all
cash dividends and cash distributions to the Sponsors and their respective
Affiliates and Affiliated Funds in respect of their Investor Shares and all cash
proceeds to the Sponsors and their respective Affiliates and Affiliated Funds
from the sale or other disposition of such Investor Shares.

“Sponsors” shall mean Bain Capital (CC) IX L.P. and Thomas H. Lee Equity Fund
VI, L.P.

“Stockholders Agreement” means the Stockholders Agreement, dated as of July 29,
2008, as amended from time to time, by and among the Company, BT Triple Crown
Merger Co., Inc. and other stockholders of the Company who from time to time may
become parties thereto.

“Transfer” means any sale, pledge, assignment, encumbrance, distribution or
other transfer or disposition of shares or other property to any other Person,
whether directly, indirectly, voluntarily, involuntarily, by operation of law,
pursuant to judicial process or otherwise.

13. General. For purposes of this Option and any determinations to be made by
the Administrator or Committee, as the case may be, hereunder, the
determinations by the Administrator or Committee, as the case may be, shall be
binding upon the Optionee and any transferee.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Option to be executed under its
corporate seal by its duly authorized officer. This Option shall take effect as
a sealed instrument.

 

CC MEDIA HOLDINGS, INC. By:  

 

  Name:   Mark P. Mays   Title:   CEO

 

Dated:  

 

Acknowledged and Agreed

 

Name: JOHN HOGAN

Address of Principal Residence:

30899 VENTURER,

FAIR OAKS, TX 78015

 

10